38 F.3d 1218NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Issac CERVANTES-PARRA, Defendant-Appellant.
No. 94-50068.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 21, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Issac Cervantes-Parra appeals his 46-month sentence imposed following entry of a conditional guilty plea to being found in the United States after having been deported following an aggravated felony conviction, in violation of 8 U.S.C. Sec. 1326(a), (b)(2).  The arguments raised here regarding the legality of the sentence are foreclosed by  United States v. Ullyses-Salazar, 28 F.3d 932, 935-38 (9th Cir.1994).


3
AFFIRMED.



*
 We vacate the order, filed August 24, 1994, staying appellate proceedings.  We unanimously find this case suitble for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3